Name: Commission Regulation (EC) No 2071/96 of 29 October 1996 amending Regulation (EC) No 2305/95 establishing detailed rules for application in the pigmeat sector of the arrangements provided for in the free trade Agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  Europe;  animal product
 Date Published: nan

 Avis juridique important|31996R2071Commission Regulation (EC) No 2071/96 of 29 October 1996 amending Regulation (EC) No 2305/95 establishing detailed rules for application in the pigmeat sector of the arrangements provided for in the free trade Agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part Official Journal L 277 , 30/10/1996 P. 0017 - 0020COMMISSION REGULATION (EC) No 2071/96 of 29 October 1996 amending Regulation (EC) No 2305/95 establishing detailed rules for application in the pigmeat sector of the arrangements provided for in the free trade Agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other partTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1926/96 of 7 October 1996 granting certain concessions in the form of Community tariff quotas for certain agricultural products and adjusting on a unilateral and temporary basis certain agricultural concessions provided for in the Agreements on free trade with Estonia, Latvia and Lithuania in line with the Agreement on Agriculture concluded in the Uruguay Round of multilateral trade negotiations (1), and in particular Article 5 thereof,Whereas Council Regulation (EC) No 1926/96 adjusts on a unilateral and temporary basis the agricultural concessions in the Agreements on free trade concluded between the European Communities and their Member States of the one part and the Republics of Estonia, Latvia and Lithuania of the other; whereas these adjustments apply to the period running from 1 July 1996 until the interim additional protocols to these Agreements at present being negotiated enter into force;Whereas Commission Regulation (EC) No 2305/95 of 29 September 1995 establishing detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade Agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part (2), amended by Regulation (EC) No 2750/95 (3), sets rules for application in the pigmeat sector of the arrangements laid down in these Agreements; whereas it should be amended in line with the provisions on pigmeat products adopted by Council Regulation (EC) No 1926/96;Whereas, regarding the last quarter of 1996, it is appropriate to invite operators to lodge their applications within the first 10 days of November 1996;Whereas operators have been able to avail themselves of all the quotas provided for in Regulation (EC) No 2305/95 in respect of 1996; whereas no applications have been submitted in this connection within the prescribed deadlines; whereas, therefore, the quantities left unused need not be taken into account in calculating the quantities available under Regulation (EC) No 1926/96 for the period from 1 July 1996 to 30 June 1997;Whereas the duty rate reduction of 80 % instead of 60 % applies from 1 July 1996;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1 Commission Regulation (EC) No 2305/95 is hereby amended as follows:1. The wording of Article 2 is replaced by:'Article 2From 1 July 1996 the quantities indicated in Annex I shall be staggered over the year as follows:- 25 % in the period 1 July to 30 September,- 25 % in the period 1 October to 31 December,- 25 % in the period 1 January to 31 March,- 25 % in the period 1 April to 30 June.The quantities available for the period 1 October to 31 December 1996 shall however be as indicated in Annex IV to this Regulation and the licence applications shall be submitted during the first 10 days of November 1996.`2. Annex I is replaced by Annex I to this Regulation.3. Annex II to this Regulation is added as Annex IV.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 254, 8. 10. 1996, p. 1.(2) OJ No L 233, 30. 9. 1995, p. 45.(3) OJ No L 287, 30. 11. 1995, p. 19.ANNEX I 'ANNEX IA. PRODUCTS ORIGINATING IN LITHUANIAReduction of 80 % in Common Customs Tariff duty>TABLE>B. PRODUCTS ORIGINATING IN LATVIAReduction of 80 % in Common Customs Tariff duty>TABLE>C. PRODUCTS ORIGINATING IN ESTONIAReduction of 80 % in Common Customs Tariff duty>TABLE>ANNEX II 'ANNEX IV>TABLE>